Citation Nr: 1031274	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  10-27 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2010 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the Filipino 
Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 
501(a) (West 2002 & West Supp. 2009); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. § 3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) redefined VA's duty to assist claimants in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  This is such a case.  As discussed below, resolution of 
the claim is wholly dependent on interpretation of the applicable 
laws and regulations pertaining to basic eligibility for VA 
benefits.  The VCAA is therefore inapplicable and need not be 
considered in this case.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments for 
eligible persons will be either in the amount of $9,000 for non-
United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service..." However, nothing in the act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (d) provides that an eligible person is any 
person who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In this case, the appellant contends that he was inducted on 
March 5, 1942 into "Philippine Army" and was discharged 
honorably on May 31, 1945.  However, the RO submitted the 
appellant's pertinent information, including name, date of birth, 
place of birth, dates of service, and branch of service to the 
National Personnel Records Center (NPRC), who certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
Certifications from the Philippines Department of National 
Defense and Veterans Affairs Office, submitted by the appellant, 
fail to satisfy the requirements of 38 C.F.R. § 3.203 as 
acceptable proof of service, as they are not official documents 
of the appropriate United States service department, but rather 
documents from the Philippine government.  As such, those 
documents may not be accepted by the Board as verification of 
service for the purpose of determining eligibility for VA 
benefits, including the one-time payment from the Filipino 
Veterans Equity Compensation Fund.

In sum, the NPRC has certified that the appellant had no 
qualifying service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of the 
United States Armed Forces.  This verification is binding on VA 
such that VA has no authority to change or amend the finding.  
Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  The proper course 
for any claimant, who believes there is a reason to dispute the 
report of the service department or the content of military 
records is to pursue such disagreement with the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  
Recognition of service by the Philippine Government, although 
sufficient for entitlement to benefits from that Government, is 
not sufficient for benefits administered by VA.  This department 
is bound to follow the certifications by the service departments 
with jurisdiction over United States military records.

Based upon the record in this case, the appellant had no 
qualifying service.  The appellant therefore does meet the basic 
eligibility criteria for establishing entitlement to the one-time 
payment from the Filipino Veterans Equity Compensation Fund.


ORDER

Basic eligibility for a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


